       Case 3:20-cv-00366-DPM Document 3 Filed 11/16/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JEROME P. FARMER                                              PLAINTIFF
ADC #179184

v.                      No: 3:20-cv-366-DPM-PSH

MARTY BOYD, Sheriff,
Craighead County; KEITH BOWERS,
Captain, Craighead County Jail;
TONI RAYMOND, Assistant Jail
Administrator, Craighead County Jail                      DEFENDANTS


                                 ORDER

     1. The Court withdraws the reference.
     2. It appears Farmer's in forma pauperis application and complaint
should have been filed in Farmer v. Boyd, where the issues raised are
currently pending. E.D. Ark. No. 3:20-cv-343-DPM-JJV. The Court
directs the Clerk to file Farmer's in forma pauperis application and
complaint, Doc. 1 & 2, in that case and to close this case.
     So Ordered.

                                                         ?'
                                        D .P. Marshall Jr.
                                        United States District Judge
